          Case 4:19-cr-06063-SMJ   ECF No. 42     filed 11/15/19   PageID.105 Page 1 of 3




 1   Adam R. Pechtel / WSBA #43743
     Pechtel Law PLLC
 2   21 N Cascade St
     Kennewick, WA 99336
 3   Telephone: (509) 586-3091

 4   Attorney for Defendant

 5

 6                           United States District Court
                            Eastern District of Washington
 7                          Before the Hon. Mary K. Dimke

 8   United States of America,
                                                  No. 4:19-CR-06063-SMJ
 9                                   Plaintiff,

10   v.                                           Defendant's Unopposed Motion
                                                  to Continue the Detention
11   Monica Pesina,                               Hearing

12                                 Defendant. November 29, 2019 at 6:00 PM
                                              Without oral argument
13

14        Defendant, through her counsel of record, moves the Court to

15   continue the detention hearing currently set for November 19,

16   2019 to November 22, 2019 at 12:00 PM. Defense Counsel’s

17   assistant contacted AUSA Stephanie Van Marter, who does not

18   object to continuing the detention hearing if she can appear by

19   video conference. The reason for this request is that Ms. Pesina

20   would like to obtain a substance abuse assessment prior to


     Defendant's Motion to Continue
     Detention Hearing - 1
      Case 4:19-cr-06063-SMJ   ECF No. 42   filed 11/15/19   PageID.106 Page 2 of 3




 1   conducting the detention hearing. The earliest date Ms. Pesina’s

 2   counsel was able to schedule an assessment was November 20,

 3   2019.

 4

 5
     Dated: November 15, 2019               Respectfully Submitted,
 6
                                            s/Adam R. Pechtel
 7                                          Adam R. Pechtel/ WSBA #43743
                                            Attorney for Defendant
 8                                          Pechtel Law PLLC
                                            21 N Cascade St
 9                                          Kennewick, WA 99336
                                            Telephone: (509) 586-3091
10                                          Email: adam@pechtellaw.com

11

12

13

14

15

16

17

18

19

20


     Defendant's Motion to Continue
     Detention Hearing - 2
      Case 4:19-cr-06063-SMJ    ECF No. 42    filed 11/15/19   PageID.107 Page 3 of 3




 1                             SERVICE CERTIFICATE

 2   I certify that November 15, 2019, I electronically filed the foregoing

 3   with the District Court Clerk using the CM/ECF System, which will

 4   send notification of such filing to the following:

 5

 6   Stephanie Van Marter, Attorney for Plaintiff

 7
                                             s/Adam R. Pechtel
 8                                           Adam R. Pechtel/ WSBA #43743
                                             Attorney for Defendant
 9                                           Pechtel Law PLLC
                                             21 N Cascade St
10                                           Kennewick, WA 99336
                                             Telephone: (509) 586-3091
11                                           Email: adam@pechtellaw.com

12

13

14

15

16

17

18

19

20


     Defendant's Motion to Continue
     Detention Hearing - 1
